OFFICEOF'T'HE    AT?-ORNEY GENERAL       OFTEXAS
                                 AUSTIN

o-o.-
A--




        Honorable .GliffordB. Jome,     President
        Texae TeahnologLoal Collc+g
        Lubbock, Texas




                                                      three    hours
                                                       t&acher~s

                   hrve tea




                                        nts with S semeeter
                                        . i(iu.tarcy
                                                   Salenoe
                                -ma        6 howa   3.32 t30~0=-
                                et~to    have w@led   them-
                               rn&lve#. Rnd in view of the.
                               ethn haa irtsen.conoearing:
                               the alGmlatlve for riatate
             teaaherls aertlfioate, it will be appreciated
             if you will kindly advise $hether:or not under
             e3cIetlnglaw the alteraatlve ptivielon is ac-
             aeptable fop a etate teaaher's certificate,"
   %o person hereafter shall be ~oerfiMed to teach
   3.nthe pubuo aallooleof tilestate OS Texas until
   he has aeoured ore&it ,for the course In both Fsd-
   eraI,and State Oonafltutloncot: the wade of in-
   struction uponwh%ch hf4is applyi% f.0~ti.xc~tl-
   fiaaim, that is either 0r tho subcolle@ or c.?t:re
   oollego work? or in lieu t!mreoS sLml1 itive;xnsac;
   an examination set by thn Stnte Superintendent or
   F'ublloInatruotlozaon the Conatltutlona OS the
   United States and Texa8; provided, that any person
   who has to his credit iz any standard college or
   UniVtrrSityOf %Zt3S a5 SIU& (LS II%% (6) hour8 of
   sloerloanQoverrmbnt shall.be deemed Do have mt
   tha-requirmente of thla Seatlon. Wovided i'u-
   ther, that aftor September 1. lB37. no atuclmt




              hours of atid crsdit:in f3ovemmeut and
    at lqsast;
             three (8) hoUra of omdlt In a ocnxraoin
    Hllltary Soienoe aa provfded in an approved senior
    R.O.T.C. Wt.    As amended Aets 1937, 45th Leg.,
    p. 422, ah. 2Mk 800; 11 Aots 1939, 46th Lee.,
    p, 264, ufa+ 1.   (Bnphaeis rddsd).

        It ~~11held in Opinion No. 0-2612-A tixattne under-
scored :pax%oS the above quoted prorlsi.onie unooastltutlonal
becrourre
        of the fn8ufYioleno~ of the oaption of Youse iUll 291,
Aots 1957, 48U.1 Leg., R. S., oha 244, pe 488. A aopy of suah
opinion la enclosed herewith Sor your oonsideratlon.

        Seotlon 4 was amended onoe more by House Xl1 &17,
Acts 1939, R. S., oh. 14, p. 2fM, whloh bill addeclWe pro-
vision ti which you am Interested. Such provis'ccll 13 thet
part of the queted article wb%oh appears after the underscored
part. It was held 5.nOpir,ion::a.0-%612-A that as the oaption
of the1939 bat was atlent am to the undemeored part of Article
2&3s$icl,the same uas Mt iualuded. tiequote tb following from
OpMon   No, o-%5l%-A:

        "Coneequently, in is cxz oylnlon btr:&
                                             ;T>L;
                                                 C.0
     resp&tfully advised tnmt the only vel.Sd~provi-
     sione fn Article 26630-1, Vernon'8 Anmtated
     Glvil Statutea. relative to the veqtirezaentof
     oozaplet&onof.~ouxses in governmen
     guisite~to.b~dunt~oon,fron a State
     oolierreor univecs~   are those contained lu .pIec-
     tion 2 or the Arti&.    2hl.sseation requires that
     all State tax-antpportedcolle@ss and InetlIxtioas
     give uo:Wses of instr;lotfonin American i.ov~rtZse*
     with spoaial emphasis upim the Canstltutivn of ta0
     Ur-itodStatus and of %zias for at least t&m    (3)
     ftit7-tiiuuteperiods par week for z-13~
                                           les3 tnan
     twelve oonaeautlve weeks, or its equivalent. Ho
     ;~;g~~dua;;          frcaaany Staai taxypported
                   vets y ah0 ha6 net passea a:8atfs-
   ..faatem exemfuat&oa in suck aellege or~univansity
    ~:upenawh eoW?ae or.iu some other.aolleqe or uaf-
     veraitJ.*   (~~hesle added 1.
                       _;,
       .Pau v&net&e     &at.-.OpLloa IPo.G28l2-A ia oeneerned
w%th the pmitkquieitee to graduation-iros,a Stata tax4uppoHed
00~16~0 or unlverrlty. ~~thouttouohini on the queatlonwhethm
or ~aot.tho1939 Act effectfvely incorporates into our statutes
the part thereof relating to 3 hours of Militsry 3oienoe, it is
our opFnlon that said part would apply only to graduatieu pre-
roqtisitoe and net to the issuance of CaacfLersroertlfiaatee.

        In the fire% plmoe, thu provision LB plaaed in the pro-
via0 olauoe relat3.q to gmdxxition requirenonts. In the second
glaae, the emergenay clause of tim 1939 Act rends, in part, as
Polloun:
HG?lOraijle    ClfffOrd   E,.   Jones, pac;e G4




              "The fact tnat wny      students who ham         already


       88 now CeqnZred creatoe rw emertjency45% 9 'I.
       (Enphaais auppliod).

        In line wfth tha fuzdamntal   ml6  of statutory con-
struatlon that provisos and exceptlow are 8trictly construed
and because re think t.kLatthe le~lslative'intent Isclear, it
is our opinion that the part of Artlole f2663b-1,a?-&& reeds,
nor &all have wntpletad at least thme (3) ho.uraof eaid
sredlt in Oovernment and at least ttaree(3) hours of oredit
in a oourm in lilitary Science as provided in an approved
senior R.O.T.C. tit", even if valid, muld have nc applica-
tion to that part of Article z?0*35b-1relating to lsauance of
teaohers~ osrtifioates,

        In OpWon   #o..O~Sl.8-A 1t -8 held tiat the only valid
provlslans i.zi
              Art%+   3663b-3,relatiw to tte requiremant Of the
wmplet;iim al?GovelxQ5Ein
                       t oour8ea as a premqtisit4 to graduation
frm     a State tax-uuppoz?%ed oollega or         university     are   those con-
ta%ned In Seetim.%8. You areaow adviasd that :credft in R.3.T.C.
ELI.&-   Science may-not be aubatituted for oredit In Anwrlcan
Govoa%uae&tAnder that part of ltrtLale%?863b-1ralatlng~to the
pa?arequl8Mes~to the oertUioation of toache~e~which reads: npro-
viaed,thet~apy pa3laa.e has to hi8 credit 3.nrrnyatondara col-
legwor urziVer8it~.of~$taxm aa xuoh'arr85x (6) hour6 of'~erioan
Go~eamm8n$ shell be demed to have met the reqtirements of this
Seation.w